DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/13/2020. The applicant claims Domestic priority to an application filed on 08/07/2018. The applicant does not claim Foreign priority. The applicant submits seven Information Disclosure Statements dated 05/13/2020, 05/29/2020, 06/02/2020, 11/03/2020, 02/18/2021, 07/06/2021, and 04/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 7 – 13, 15 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisniowski US 2018/004214.
As per claim 1, A method of maneuvering an autonomous vehicle, the method comprising: 
accessing, by one or more processors, map information from memory; (Wisniowski paragraph 0081 discloses, “The router 106 includes a route calculation unit 120 that operates iteratively at a predetermined frequency to take into account inputs from computer vision system 74, positioning system 76, destination data and road map data 118 from memory 46 to calculate an optimal route solution from a current location of the vehicle 10 to a selected destination.”)
generating, by the one or more processors, a route for a trip from a first location to a destination location using the accessed map information, the route including a plurality of lane segments; (Wisniowski paragraph 0082 discloses, “The road map data 118 defines attributes of roads available to the autonomous vehicle 10. The road map data 118 is, in some embodiments, generated from data collected by mapping vehicles that have moved along the road. Exemplary attributes included in the road map data 118 are lanes or road segments, constituting a basic building block of the road map data, defining real-world road aspects like lane center (a list of 2D points that are equivalent to lateral/longitudinal coordinates), left lane boundary, right lane boundary, outgoing lanes and incoming lanes. Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”)
identifying, by the one or more processors, all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where the autonomous vehicle is not able to travel in an autonomous mode; (Wisniowski paragraph 0086 discloses, “The vehicle system 104 includes, in various embodiments, a permitted blacklist determination module 128 as part of the router 106. The permitted blacklist determination module 128 is configured to receive the remote assistance decision data 136 as an indication of remote assistance mode. Further, the permitted blacklist determination module 128 is configured to receive the route solution data 122. In the remote assistance mode, the permitted blacklist determination module 128 is configured to determine which road segments/lanes are able to be removed/blacklisted from the optimal route and alternative routes defined in the route solution data 122, whilst ensuring that at least route to the destination remains.” Blacklist within the art of record is the equivalent to no-go regions.)
generating, by the one or more processors, a filtered map region by removing the relevant no-go regions from the map information; (Wisniowski paragraph 0086 discloses, “The permitted blacklist determination module 128 is configured to receive position data 132 from the sensor system 28 (e.g. a GPS receiver) and/or from a positioning system 76 in some embodiments to allow determination of a current road segment. In exemplary embodiments, the permitted blacklist determination module 128 is configured to receive route solution data 122 in the form of a central graph data structure and, based on the autonomous vehicle's current location and the available graph, a subset of the graph that can be removed is determined such that the vehicle 10 is still guaranteed to find a route to the destination. The permitted blacklist determination module 128 is thus configured to generate and output permitted blacklist data 112, which defines a list of road segments that have been determined are permitted to be blacklisted.” Blacklist within the art of record is the equivalent to no-go regions.) and 
maneuvering, by the one or more processors, the autonomous vehicle based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions. (Wisniowski paragraph 0090 discloses, “The vehicle system 104 is configured to receive the blacklist data 162 and to build updated road map data 126 excluding one or more blacklisted road segments as defined by the blacklist data 162, in accordance with various embodiments. To do so, the vehicle system includes a road map data builder 124 that receives old road map data 118 from memory 46 and blacklist data 162 and executes a map building algorithm that removes blacklisted road segments.” And paragraph 0057 discloses, “The vehicle control system 80 generates control signals for controlling the vehicle 10 according to the determined path.”)
As per claim 2, The method of claim 1, wherein the plurality of lane segments correspond to a plurality of lanes, and the one or more of the plurality of lane segments that correspond to the no- go regions correspond to one of the plurality of lanes on which the autonomous vehicle is not able to travel in an autonomous mode. (Wisniowski paragraph 0086 discloses a blacklist of lanes for which the autonomous vehicle is not able to travel. Blacklist within the art of record is the equivalent to no-go regions.)
As per claim 3, The method of claim 1, further comprising assigning, by the one or more processors, a cost value to each lane segment of the plurality of lane segments. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)
As per claim 4, The method of claim 3, wherein a very high cost value is assigned to the one or more of the plurality of lane segments that correspond to the no-go regions. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)

As per claim 7, The method of claim 3, wherein at least some of the plurality of lane segments correspond to lane segments of a lane adjacent to a lane segment in which the autonomous vehicle is traveling when the cost values are assigned. (Wisniowski paragraph 0083 discloses, “One example of this is that lane changes have a certain risk of not succeeding if there is too much traffic in the target lane, or if the maneuver is attempted too close to an intersection. Adding high cost to some of these maneuvers and propagating them backwards in the graph allows the router 106 to avoid probable failure situations more globally.”)
As per claim 8, The method of claim 3, wherein the cost values are assigned based on the destination location. (Wisniowski paragraph 0083 discloses, “One exemplary graph traversal algorithm determines the route solution by minimizing traversal cost to the destination.”)
As per claim 9, A system for maneuvering an autonomous vehicle, the system comprising one or more processors configured to: 
access map information from memory; (Wisniowski paragraph 0081 discloses, “The router 106 includes a route calculation unit 120 that operates iteratively at a predetermined frequency to take into account inputs from computer vision system 74, positioning system 76, destination data and road map data 118 from memory 46 to calculate an optimal route solution from a current location of the vehicle 10 to a selected destination.”)
generate a route for a trip from a first location to a destination location using the accessed map information, the route including a plurality of lane segments; (Wisniowski paragraph 0082 discloses, “The road map data 118 defines attributes of roads available to the autonomous vehicle 10. The road map data 118 is, in some embodiments, generated from data collected by mapping vehicles that have moved along the road. Exemplary attributes included in the road map data 118 are lanes or road segments, constituting a basic building block of the road map data, defining real-world road aspects like lane center (a list of 2D points that are equivalent to lateral/longitudinal coordinates), left lane boundary, right lane boundary, outgoing lanes and incoming lanes. Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”)
identify all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where the autonomous vehicle is not able to travel in an autonomous mode; (Wisniowski paragraph 0086 discloses, “The vehicle system 104 includes, in various embodiments, a permitted blacklist determination module 128 as part of the router 106. The permitted blacklist determination module 128 is configured to receive the remote assistance decision data 136 as an indication of remote assistance mode. Further, the permitted blacklist determination module 128 is configured to receive the route solution data 122. In the remote assistance mode, the permitted blacklist determination module 128 is configured to determine which road segments/lanes are able to be removed/blacklisted from the optimal route and alternative routes defined in the route solution data 122, whilst ensuring that at least route to the destination remains.” Blacklist within the art of record is the equivalent to no-go regions.)
generate a filtered map region by removing the relevant no-go regions from the map information; (Wisniowski paragraph 0086 discloses, “The permitted blacklist determination module 128 is configured to receive position data 132 from the sensor system 28 (e.g. a GPS receiver) and/or from a positioning system 76 in some embodiments to allow determination of a current road segment. In exemplary embodiments, the permitted blacklist determination module 128 is configured to receive route solution data 122 in the form of a central graph data structure and, based on the autonomous vehicle's current location and the available graph, a subset of the graph that can be removed is determined such that the vehicle 10 is still guaranteed to find a route to the destination. The permitted blacklist determination module 128 is thus configured to generate and output permitted blacklist data 112, which defines a list of road segments that have been determined are permitted to be blacklisted.” Blacklist within the art of record is the equivalent to no-go regions.) and 
maneuvering the autonomous vehicle based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions. (Wisniowski paragraph 0090 discloses, “The vehicle system 104 is configured to receive the blacklist data 162 and to build updated road map data 126 excluding one or more blacklisted road segments as defined by the blacklist data 162, in accordance with various embodiments. To do so, the vehicle system includes a road map data builder 124 that receives old road map data 118 from memory 46 and blacklist data 162 and executes a map building algorithm that removes blacklisted road segments.” And paragraph 0057 discloses, “The vehicle control system 80 generates control signals for controlling the vehicle 10 according to the determined path.”)
As per claim 10, The system of claim 9, wherein the plurality of lane segments correspond to a plurality of lanes, and the one or more of the plurality of lane segments that correspond to the no- go regions correspond to one of the plurality of lanes on which the autonomous vehicle is not able to travel in an autonomous mode. (Wisniowski paragraph 0086 discloses a blacklist of lanes for which the autonomous vehicle is not able to travel. Blacklist within the art of record is the equivalent to no-go regions.)
As per claim 11, The system of claim 9, wherein a cost value is assigned to each lane segment of the plurality of lane segments. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)
As per claim 12, The system of claim 11, wherein a very high cost value is assigned to the one or more of the plurality of lane segments that correspond to the no-go regions. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)
As per claim 13, The system of claim 11, wherein the assigned cost values are used to determine a plan for maneuvering the autonomous vehicle for a predetermined period. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)
As per claim 15, The system of claim 11, wherein at least some of the plurality of lane segments correspond to lane segments of a lane adjacent to a lane segment in which the autonomous vehicle is traveling when the cost values are assigned. (Wisniowski paragraph 0083 discloses, “One example of this is that lane changes have a certain risk of not succeeding if there is too much traffic in the target lane, or if the maneuver is attempted too close to an intersection. Adding high cost to some of these maneuvers and propagating them backwards in the graph allows the router 106 to avoid probable failure situations more globally.”)
As per claim 16, The system of claim 11, wherein the cost values are assigned based on the destination location. (Wisniowski paragraph 0083 discloses, “One exemplary graph traversal algorithm determines the route solution by minimizing traversal cost to the destination.”)
As per claim 17, The system of claim 9, further comprising the autonomous vehicle. (Wisniowski paragraph 0015 discloses, “An autonomous driving system is configured to determine autonomous driving commands for directing the vehicle to the destination based on the route solution data, and an actuator system is configured to automatically control components of the vehicle so that the vehicle autonomously moves along the at least one route to the destination.”)
As per claim 18, A non-transitory, computer readable medium on which instructions are stored, the instructions, when executed by one or more processors, cause the one or more processors to perform a method, the method comprising: 
accessing map information from memory; (Wisniowski paragraph 0081 discloses, “The router 106 includes a route calculation unit 120 that operates iteratively at a predetermined frequency to take into account inputs from computer vision system 74, positioning system 76, destination data and road map data 118 from memory 46 to calculate an optimal route solution from a current location of the vehicle 10 to a selected destination.”)
generating a route for a trip from a first location to a destination location using the accessed map information, the route including a plurality of lane segments; (Wisniowski paragraph 0082 discloses, “The road map data 118 defines attributes of roads available to the autonomous vehicle 10. The road map data 118 is, in some embodiments, generated from data collected by mapping vehicles that have moved along the road. Exemplary attributes included in the road map data 118 are lanes or road segments, constituting a basic building block of the road map data, defining real-world road aspects like lane center (a list of 2D points that are equivalent to lateral/longitudinal coordinates), left lane boundary, right lane boundary, outgoing lanes and incoming lanes. Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”)
identifying all relevant no-go regions for the destination location, wherein the no-go regions correspond to one or more of the plurality of lane segments where an autonomous vehicle is not able to travel in an autonomous mode; (Wisniowski paragraph 0086 discloses, “The vehicle system 104 includes, in various embodiments, a permitted blacklist determination module 128 as part of the router 106. The permitted blacklist determination module 128 is configured to receive the remote assistance decision data 136 as an indication of remote assistance mode. Further, the permitted blacklist determination module 128 is configured to receive the route solution data 122. In the remote assistance mode, the permitted blacklist determination module 128 is configured to determine which road segments/lanes are able to be removed/blacklisted from the optimal route and alternative routes defined in the route solution data 122, whilst ensuring that at least route to the destination remains.” Blacklist within the art of record is the equivalent to no-go regions.)
generating a filtered map region by removing the relevant no-go regions from the map information; (Wisniowski paragraph 0086 discloses, “The permitted blacklist determination module 128 is configured to receive position data 132 from the sensor system 28 (e.g. a GPS receiver) and/or from a positioning system 76 in some embodiments to allow determination of a current road segment. In exemplary embodiments, the permitted blacklist determination module 128 is configured to receive route solution data 122 in the form of a central graph data structure and, based on the autonomous vehicle's current location and the available graph, a subset of the graph that can be removed is determined such that the vehicle 10 is still guaranteed to find a route to the destination. The permitted blacklist determination module 128 is thus configured to generate and output permitted blacklist data 112, which defines a list of road segments that have been determined are permitted to be blacklisted.” Blacklist within the art of record is the equivalent to no-go regions.) and 
maneuvering the autonomous vehicle based on the filtered map region to avoid traveling on the one or more of the plurality of lane segments that correspond to the no-go regions. (Wisniowski paragraph 0090 discloses, “The vehicle system 104 is configured to receive the blacklist data 162 and to build updated road map data 126 excluding one or more blacklisted road segments as defined by the blacklist data 162, in accordance with various embodiments. To do so, the vehicle system includes a road map data builder 124 that receives old road map data 118 from memory 46 and blacklist data 162 and executes a map building algorithm that removes blacklisted road segments.” And paragraph 0057 discloses, “The vehicle control system 80 generates control signals for controlling the vehicle 10 according to the determined path.”)
As per claim 19, The non-transitory, computer readable medium of claim 18, wherein the plurality of lane segments correspond to a plurality of lanes, and the one or more of the plurality of lane segments that correspond to the no-go regions correspond to one of the plurality of lanes on which the autonomous vehicle is not able to travel in an autonomous mode. (Wisniowski paragraph 0086 discloses a blacklist of lanes for which the autonomous vehicle is not able to travel. Blacklist within the art of record is the equivalent to no-go regions.)
As per claim 20, The non-transitory, computer readable medium of claim 18, wherein a cost value is assigned to each lane segment of the plurality of lane segments. (Wisniowski paragraph 0082 discloses, “Road map data 118 includes a graph data structure, in some embodiments, that includes nodes connected by edges and also includes metadata such as cost for use by the route calculation unit 120 to search for a route solution. In embodiments, the nodes represent lanes in the road map data 118.”) As the clause doesn’t define cost the art of records discloses the feature and is used in conjunction with the blacklist operation to determine the best route for which the autonomous vehicle is allowed to travel.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniowski US 2018/004214 in view of Goldman US 2019/0354114.
As per claim 5, The method of claim 3, wherein the assigned cost values are used to determine a plan for maneuvering the autonomous vehicle for a predetermined period. (Goldman paragraph 0089 teaches, “In some implementations, the data 360 can be indicative of one or more preferred destinations of the autonomous vehicle 345 (e.g., where the vehicle would like to be located when it goes online, etc.). In some implementations, the data 360 can be indicative of a time (e.g., point in time, time period, etc.) at which the autonomous vehicle 345 plans to, is scheduled to, will, etc. go online.” The part of Goldman cited is attributed to the application filed on May 16, 2018)
            Wisniowski discloses an autonomous vehicle traversing to a destination avoiding those areas where an autonomous vehicle isn’t allowed to travel. Wisniowski does not disclose a plan for maneuvering the autonomous vehicle for a predetermined period. Goldman teaches a plan for maneuvering the autonomous vehicle for a predetermined period. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Goldman et.al. into the invention of Wisniowski. Such incorporation is motivated by the need to ensure accurate traversal to a destination as quickly as possible.
As per claim 6, The method of claim 3, further comprising determining whether to pass an object based on the assigned cost values. (Goldman paragraph 0061 teaches, “The motion planning system 165 can determine that the autonomous vehicle 105 can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the autonomous vehicle 105 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage, etc.).” The part of Goldman cited is attributed to the application filed on May 16, 2018)
            Wisniowski discloses an autonomous vehicle traversing to a destination avoiding those areas where an autonomous vehicle isn’t allowed to travel. Wisniowski does not disclose passing an object during travel. Goldman teaches passing an object during travel. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Goldman et.al. into the invention of Wisniowski. Such incorporation is motivated by the need to ensure accurate traversal to a destination as quickly as possible.
As per claim 14, The system of claim 11, wherein the one or more processors are configured to determine whether to pass an object based on the assigned cost values. (Goldman paragraph 0061 teaches, “The motion planning system 165 can determine that the autonomous vehicle 105 can perform a certain action (e.g., pass an object, etc.) without increasing the potential risk to the autonomous vehicle 105 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage, etc.).” The part of Goldman cited is attributed to the application filed on May 16, 2018)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666